Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on April 28, 2022 is acknowledged.
                                                Status of the Application
2.  Claims 1-11 are considered for examination. Claims 12-13, 16-19, 21 and 23-24 are withdrawn from further consideration as being drawn to nonelected group.
                                                            Priority
3.   This application filed on September 25, 2018 is a 371 of PCT/US17/24328 filed on March 27, 2017 which claims priority benefit to US 62/313,427 filed on March 25, 2016.
                                            Objection to the Specification
4.   The specification is objected because of the following informalities:
               (i) This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825. Sequences appearing in the specification (page 21-22, table 1-2, 4 on page 34-36, 38, 43) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Further Drawings (Fig. 1B, 21, 31) contain sequences comprising more than 10 nucleotides. However, the sequences in each of the figures are not identified by the SEQ ID Nos. 
 (ii) The use of the term (fluorophores on page 21, for eg. Alexa 405, Cascade blue, Alexa 488, FITC, Cy3, Texas Red), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Chemistry, Vol. 21, page 16359-16363, 2015, author manuscript published November 09, 2015, page 1-10, as cited in IDS filed on 10/15/2018).
Park et al. teach a method of claim 1, detecting a target nucleic acid molecule in a sample comprising: (a) incubating a sample with a reaction solution, wherein the reaction solution comprises: (i) a plurality of DNA polymerase molecules, (ii) a plurality of detector nucleic acid molecules, wherein each detector nucleic acid molecule comprises a first nucleic acid sequence that is complementary to a target DNA and an aptamer (detector probes designed to have a hairpin structure that comprises a second strand (aptamer, synthetic oligonucleotides or target oligonucleotides) that specifically binds to the DNA polymerase molecules and (iii) a plurality of reporter molecules (page 2, paragraphs 2-3 and page 3, paragraph 1-3, page 4, paragraphs 1-3: indicating contacting a sample comprising mRNA with a master mix containing detection probe, target oligonucleotide and a universal reporter conjugated with a fluorophore (page 2, paragraphs 2-3 and page 3, paragraph 1-3, page 4, paragraphs 1-3);
(b) directing excitation light to the sample to induce fluorescence by the fluorophores (page 2, paragraphs 2-3 and page 3, paragraph 1-3, page 4, paragraphs 1-3); 
(c) measuring a level of anisotropy of the fluorescence (page 2, paragraphs 2-3 and page 3, paragraph 1-3, page 4, paragraphs 1-3: indicating measuring fluorescence polarization levels (level of anisotropy of the fluorescence); and 
(d) determining a presence or an absence of the target nucleic acid molecule in the sample based on the fluorescence (page 2, paragraph 2, page 3, paragraphs 1-3, Figure 1).
With reference to Claim 2, Park et al. teach that the method of claim 1, wherein, for each reporter molecule of the plurality of reporter molecules, the plurality of DNA polymerase molecules are configured to cleave the fluorophore from the reporter molecule, and wherein Inactivating a DNA polymerase molecule inhibits cleaving of the fluorophore from the reporter molecule (page 2, paragraphs 2-3 and page 3, paragraph 1-3, page 4, paragraphs 1-3).
With reference to claim 3, Park et al. teach that directing excitation light to the sample comprises directing polarized light to the sample (page 2, paragraphs 2-3 and page 3, paragraph 1-3, page 4, paragraphs 1-3, page 5, line 1-3).
With reference to Claim 4, Park et al. teach measuring the fluorescence comprises: detecting fluorescence having a first polarization; detecting fluorescence having a second polarization that is different than the first polarization; and determining the level of anisotropy of the fluorescence based on the detected fluorescence having the first polarization and the detected fluorescence having the second polarization (page 2, paragraphs 2-3 and page 3, paragraph 1-3, page 4, paragraphs 1-3).
With reference to claims 5-6, Park et al. teach that determining the presence or the absence of the target nucleic acid molecule in the sample comprises: determining that the measured level of anisotropy is greater than or equal to a threshold value; and responsive to determining that the measured level of anisotropy is greater than or equal to the threshold value, determining that the target nucleic acid molecule is present in the sample and determining that the measured level of anisotropy is less than a threshold value; and responsive to determining that the measured level of anisotropy is less than the threshold value, determining that the target nucleic acid molecule is absent in the sample (page 2, paragraphs 2-3 and page 3, paragraph 1-3, page 4, paragraphs 1-3).
With reference to claim 7, Park et al. teach that the target nucleic acid molecule is a ribonucleic acid (RNA) (page 2, paragraph 3, scheme 1 on page 10).
 With reference to claim 8-9, Park et al. teach that the method further comprising determining a presence of bacteria in the sample based on the measured level of anisotropy and distinguishing between two or more types of bacteria in the sample based on the measured level of anisotropy (page 3, paragraph 1-3, page 4, paragraphs 1-3). 
With reference to claim 11, Park discloses the method of claim 1, further comprising: incubating the sample with a second reaction solution, wherein the reaction solution comprises: (i) a plurality of second DNA polymerase molecules, (ii) a plurality of second detector nucleic acid molecules, wherein each second detector nucleic acid molecule comprises a fourth nucleic acid sequence that is complementary to a fifth nucleic acid sequence of a second target nucleic acid molecule, and a second aptamer that specifically binds to the second DNA polymerase molecules, and (iii) a plurality of second reporter molecules, wherein each second reporter molecule comprises a seventh nucleic acid sequence, a second primer molecule bound to the seventh nucleic acid sequence of the second reporter molecule, and a second fluorophore bound to the seventh nucleic acid sequence of the seventh reporter molecule, wherein each second detector nucleic acid molecule of the plurality of second detector nucleic acid molecules is configured to hybridize with one or more corresponding second target nucleic acid molecules, and wherein each hybridized second detector nucleic acid molecule is configured to bind to one or more of the second DNA polymerase molecules such that the second DNA polymerase molecules are inactivated; (b) directing second excitation light to the sample to induce second fluorescence by the second fluorophores; (c) measuring a level of anisotropy of the second fluorescence; and (d) determining a presence or an absence of the second target nucleic acid molecule in the sample based on the level of anisotropy of the second fluorescence (page 4, paragraph 2-3 indicating multiple target nucleic acids (Salmonella serotypes) and comparison with control target nucleic acids (Fig. 2-3).  For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over
Park et al. (Chemistry, Vol. 21, page 16359-16363, 2015, author manuscript published November 09, 2015, page 1-10, as cited in IDS filed on 10/15/2018) in view of Hardin et al. (US 2010/0304367).
                    Park et al. teach a method for detecting a target nucleic acid molecule in a sample as discussed above in section 5.
           However, Park et al. did not specifically teach detecting an indication of cancer based on the measured level of anisotropy as claimed in claim 10.
            Hardin et al. teach a method of claims 1-11, for real-time detection of a target nucleic acid sequence wherein the method comprises detecting conformational changes in detectable signal fluorescent molecules during polymerase mediated target nucleic acid synthesis and measuring relative level of fluorescence anisotropy to detect the target nucleic acid sequence (para 0028-0040, 0150, 0156, 0176-0179, 0216-0223, 0292-0293) and use of said method in detecting bacterial pathogens and cancer (para 0176, 0182).
          It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method as taught by Park et al. the measurement of level of fluorescence anisotropy to detect a target nucleic acid including cancer as taught by Hardin et al. to improve the method for detecting a target nucleic acid in real-time analysis. The ordinary person skilled in the art would have motivated to combine the method of Park et al. with measuring the relative levels of fluorescence anisotropy and have a reasonable expectation of success that the combination would improve the accuracy of detection of a target nucleic acid because Hardin et al. explicitly taught  the measurement of  changes in fluorescence anisotropy in accurately detecting a target nucleic acid by polymerase mediated incorporation of a nucleotide in real-time (para 0292-0293) and such a modification of the method is considered obvious over the cited prior art.
       B. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2009/0047714) in view of Metzler et al. (US 2014/0162267) and Hardin et al. (US 2010/0304367).
  Mao et al. teach a method of claim 1, 11, detecting one or more  target nucleic acid molecules in a sample comprising: (a) incubating a sample with a reaction solution, wherein the reaction solution comprises: (i) a plurality of DNA polymerase molecules (plurality of polymerase-template complexes) (ii) a plurality of detector nucleic acid molecules (plurality of DNA aptamers or oligonucleotides as inhibitors of DNA polymerases), wherein each detector nucleic acid molecule comprises a first nucleic acid sequence that is complementary to a target DNA and an aptamer (binding molecule, capture sequence) that specifically binds to the DNA polymerase molecules; (iii) plurality of reporter molecules (dye labels (EvaGreen) (para 0014-0024, 0027-0037,  0071, 0082-0086; indicating oligonucleotides having complementary nucleotide sequences and a single strand flap region primer oligo sequence). 
      Mao et al. teach real-time PCR and comparing the polymerase activity by melting curve analysis (para 0031, 0041, 0071). 
 (c-d) measuring fluorescence and determining a presence or an absence of the target nucleic acid molecule in the sample based on the fluorescence (para 0037, 0041, 0082-0086).
    With reference to claim 7, Mao et al. teach that the target nucleic acid molecule is a ribonucleic acid (RNA) (para 0037).
          Although Mao et al. teach use of the method in QPCR (para 0031) Mao et al. did not specifically teach use of plurality of reporter molecules comprising fluorophore and measuring the levels of changes in fluorescence anisotropy to detect the target nucleic acid.
          Metzler et al. teach a method of claims 1-11, real-time polymerase chain reaction method to detect a target nucleic acid, wherein the reaction mixture comprises an comprising a first and a second oligonucleotide inhibitor of DNA polymerase, fluorophore quencher labeled probe, primers, Taq DNA polymerase and dNTPs and amplifying the target and measuring fluorescence to detect the target nucleic acid (para 0096, 0109-0127),
          Hardin et al. teach a method of claims 1-11, for real-time detection of a target nucleic acid sequence wherein the method comprises detecting conformational changes in detectable signal fluorescent molecules during polymerase mediated target nucleic acid synthesis and measuring relative level of fluorescence anisotropy to detect the target nucleic acid sequence (para 0028-0040, 0150, 0156, 0176-0179, 0216-0223, 0292-0293) and use of said method in detecting bacterial pathogens and cancer (para 0176, 0182).
          It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method as taught by Mao et al. with reporter molecules as taught by Metzler et al. and the measurement of level of fluorescence anisotropy to detect a target nucleic acid as taught by Hardin et al. to improve the method for detecting a target nucleic acid in real-time analysis. The ordinary person skilled in the art would have motivated to combine the method of Mao et al. with reporter molecules and measuring the relative levels of fluorescence anisotropy and have a reasonable expectation of success that the combination would improve the accuracy of detection of a target nucleic acid because Metzler et al. explicitly taught real-time analysis using reporter molecules to analyze the polymerase activity (para 0109-0127) and Hardin et al. explicitly taught  the measurement of  changes in fluorescence anisotropy in accurately detecting a target nucleic acid by polymerase mediated incorporation of a nucleotide in real-time (para 0292-0293) and such a modification of the method is considered obvious over the cited prior art.
                                            Conclusion
                No claims are allowable.
               Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637